 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE

 8    ARLEN AND ROBIN SARKISSIAN,                        CASE NO. C20-5458 RSM

 9                   Plaintiffs,                         ORDER

10            v.

11    SELECT PORTFOLIO SERVICING, INC.,
      et al.,
12
                     Defendants.
13

14          This matter is before the Court on Plaintiffs’ Unopposed Motion to Continue Discovery

15   and for Extension of Deadlines. Dkt. #47. The Court previously set a June 28, 2021 deadline

16   for completing discovery. Dkt. #31. Plaintiffs indicate that a final deposition was to occur on

17   that date. Dkt. #47 at 2. However, due to conditions outside of the parties’ control, the deposition

18   was not able to go forward on June 28, 2021. Id. Plaintiffs indicate that Defendants do not

19   oppose their motion and that the parties have agreed that the deposition can be rescheduled for

20   July 9, 2021. Id. at 1–2.

21          The Court grants the requested relief only in part. Plaintiffs indicate a single deposition,

22   which can occur on July 9, 2021, is all the discovery that remains. Good cause supports the Court

23   granting leave to take the deposition after the Court’s prior discovery deadline. However, good

24   cause does not support extending the remaining pre-trial deadlines, especially in light of the

     ORDER – 1
 1   Court’s already crowded and shifting calendar. The next deadline is the July 26, 2021 deadline

 2   for dispositive motions. Dkt. #31. Even without changing the deadline the parties will have

 3   adequate access to a transcript of the July 9, 2021 deposition. Further, the parties do not indicate

 4   whether either anticipates filing a dispositive motion.

 5            Accordingly, and having considered Plaintiffs’ motion and the remainder of the record,

 6   the Court finds and ORDERS that Plaintiffs’ Unopposed Motion to Continue Discovery and for

 7   Extension of Deadlines (Dkt. #47) is GRANTED in part and DENIED in part as set forth in this

 8   Order.

 9            Dated this 6th day of July, 2021.

10

11

12                                                 A
                                                   RICARDO S. MARTINEZ
13                                                 CHIEF UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20

21

22

23

24

     ORDER – 2
